Exhibit 10.A(iii)e

 

Registry Services Deed

 

Ecolab Finance Pty Limited

ACN 082 979 655

 

and

 

Perpetual Trustee Company Limited

ACN 000 001 007

 

 

F R E E H I L L

H O L L I N G D A L E

& P A G E

 

MLC Centre Martin Place Sydney New South Wales 2000 Australia

Telephone (02) 9225 5000 Int + (61 2) 9225 5000 Facsimile (02) 9322 4000 DX 361
Sydney

Reference: SMcG:36E

 

SYDNEY  MELBOURNE  PERTH  CANBERRA  BRISBANE  SINGAPORE  HANOI  HO CHI MINH CITY

CORRESPONDENT OFFICE IN JAKARTA

 

Liability is limited by the Solicitors Scheme under the Professional Standards
Act 1994 (NSW)

 

--------------------------------------------------------------------------------


 

Table of contents

 

Clause

 

1 Definitions and Interpretation

 

1.1 Definitions

1.2 Definitions incorporated by reference

1.3 Interpretation

 

2 Appointment, Instructions and duties

 

2.1 Appointment of Registrar

2.2 Instructions

2.3 Registrar

2.4 General duties

2.5 No notice of trust

 

3 Registration of MTNs

 

3.1 Notice

3.2 Matters to be entered on Register

3.3 Certificates

3.4 Confirmation

3.5 Other Services

 

4 Registrar’s duties in respect of transfers

 

4.1 Transfer forms

4.2 Consent

4.3 Pre-requisites for transfer by Transfer forms

4.4 Registration of transfers

4.5 Denomination

4.6 Closure of Register

4.7 Marking service

4.8 Retention of Transfer

4.9 Taxes, fees

 

5 Payments

 

5.1 Distribution statement

5.2 Accounts

5.3 Provision of funds

5.4 Payments

5.5 Void payment

5.6 Withholding tax

5.7 Surrender of Certificates

 

6 Register

 

6.1 Details to be included

6.2 Inspection

6.3 Joint Holder

 

1

--------------------------------------------------------------------------------


 

Clause

7 Redemption and cancellation

 

7.1 Notification of redemptions and repurchases

7.2 Record of redemptions and repurchases

7.3 Record of certificates cancelled

7.4 Redemption

7.5 Cancellation

 

8 Management reports and other Information

 

8.1 Management reports

8.2 Computer records

8.3 Requested Information

8.4 Austraclear authorisation

 

9 Back-up Data

 

9.1 General Back-Up

9.2 Daily Back-up Tapes

9.3 Weekly Back-Up Tapes

9.4 Year 2000

 

10 Registrar’s fees

 

10.1 First year’s fees

10.2 Annual Review

 

11 Indemnities by Issuer and Registrar

 

11.1 Issuer’s indemnity

11.2 Issuer’s control of defence

11.3 Separate representation

11.4 Limit on Issuer’s indemnity

11.5 Registrar’s indemnity

11.6 Registrar’s control of defence

11.7 Separate representation

11.8 Limit on Registrar’s indemnity

 

12 Documents and Forms

 

12.1 Issuer documents

12.2 Registrar to make available

 

13 Audit

 

13.1 External audit

 

14 Confidentiality

 

14.1 Confidentiality and non disclosure

14.2 Limited use

14.3 No reproduction

 

2

--------------------------------------------------------------------------------


 

Clause

15 Removal and resignation of Registrar

 

15.1 Removal of Registrar

15.2 Resignation of Registrar

15.3 Termination

15.4 Obligations of Registrar

15.5 Appointment of Successor Registrar

15.6 Specified Offices

 

16 Responsibility

 

16.1 Dealings by the Registrar

16.2 Issuer’s Obligation

16.3 Austraclear

 

17 General

 

17.1 Notices

17.2 Assignment

17.3 Governing law and jurisdiction

17.4 Prohibition and enforceability

17.5 Waivers

17.6 Costs and Expenses

17.7 Variation

17.8 Attorneys

 

Schedule 1 - Reporting Requirements

 

Schedule 2 - Notice of Acceptance Details

 

Schedule 3 - Register Details

 

3

--------------------------------------------------------------------------------


 

This Registry Services Deed

 

is made on 10 July 1998 between the following parties:

 

1.                                      Ecolab Finance Pty Limited
ACN 082 979 655
of Level 26, 50 Bridge Street, Sydney, New South Wales
(Issuer)

 

2.                                      Perpetual Trustee Company Limited
ACN 000 001 007
of Level 7, 39 Hunter Street, Sydney, New South Wales
(Registrar)

 

Recitals

 

A.                                   The Issuer intends to issue from time to
time MTNs pursuant to the terms of the Dealer Agreement.

 

B.                                     The Registrar has agreed to provide a
registry, transfer and marking facility and other services for the MTNs on the
terms of this deed.

 

This deed witnesses

 

that in consideration of, among other things, the mutual promises contained in
this deed, the parties agree:

 

 

1                                         Definitions and interpretation

 

1.1                               Definitions

 

In this deed, unless the context otherwise requires:

 

Auditor means such auditor as is nominated by the Issuer with the approval of
the Registrar (such approval not to be unreasonably withheld):

 

Austraclear MTNs means MTNs registered in the name of Austraclear;

 

Certificate means a certificate in respect of a MTN issued by the Registrar
under clause 3.3;

 

Conditions means:

 

(a)                                  the General Conditions; and

 

(b)                                 any other terms and conditions applicable to
any MTNs to which the Registrar has agreed;

 

Dealer Agreement means the agreement dated on or about the date of this deed
between the Issuer, Citisecurities Limited as Arranger and the Dealers referred
to therein:

 

Distribution Statement means a statement of the names of and the amount payable
to all Holders to be provided by the Registrar under Clause 5.1;

 

1

--------------------------------------------------------------------------------


 

Index Number means the figure for Sydney of the Consumer Price Index (All
Groups) published from time to time by the Australian Bureau of Statistics;

 

Information means all written communications and other written information
relating to this deed and to the MTNs including, without limitation, details of
the Holders, the terms of this deed and the terms of the Master Note;

 

Joint Holders means two or more persons registered as the Holder of the same
MTN;

 

Mark means a notation made by the Registrar as registrar of a Transfer to
confirm that as at the date that Transfer is produced to the Registrar, the
person named in the Transfer as transferor is the Holder of at least the number
of MTNs comprised in the Transfer after deduction of the nominal value of all
MTNs in respect of which the Registrar has marked other Transfers for that
transferor which are still current markings and which have not been registered;

 

Master Note means the deed poll so titled dated on or about the date of this
deed executed by the Issuer for the benefit of the Holders;

 

Non-Austraclear MTNs means MTNs other than Austraclear MTNs;

 

Normal Business Hours means from 9.00am to 5.00pm on a Business Day;

 

Officer means:

 

(a)                                  in relation to the Registrar, a director,
secretary or an officer whose title contains the word “manager” or “director” or
a person performing the functions of any of them; and

 

(b)                                 in relation to the Issuer, a director or a
secretary, or a person notified to be an authorised officer, of the Issuer;

 

Payment Date means in respect of an MTN each Interest Payment Date and each
Redemption Date;

 

Register means the register of Holders maintained or to be maintained under
clause 2.4(a);

 

Registrar Account means the bank account maintained by the Registrar in such
Australian city as agreed between the Registrar and the Issuer for the purpose
of receipt and payment of money in respect of MTNs;

 

Review Date means the anniversary date of this deed and each subsequent
anniversary date;

 

Services means the registry, paying, transfer and marking and other services to
be performed by the Registrar in connection with the MTNs specified in this
deed;

 

Standard Reports means the reports the Registrar is required to provide to the
Issuer under part 8 containing the information required by schedule 1 to be
contained in those reports or any other information agreed from time to time by
the Registrar and the Issuer;

 

System means the computer based system (including, without limitation, all
computers and related equipment apparatus and machines, the software, data
files) resident on the Registrar’s facilities and all materials relating to that
system; and

 

2

--------------------------------------------------------------------------------


 

Transfer means a transfer and acceptance form in the form available from the
Registrar, and being in a form consistent with the then current market practice.

 

1.2                               Definitions Incorporated by reference

 

Except where the context otherwise requires, words and phrases defined in the
Master Note have the same meaning in this deed.

 

1.3                               Interpretation

 

In this deed unless the contrary intention appears:

 

(a)                                  headings and underlinings are for
convenience only and do not affect the interpretation of this deed;

 

(b)                                 words importing the singular include the
plural and vice versa;

 

(c)                                  words importing a gender include any
gender;

 

(d)                                 other parts of speech and grammatical forms
of a word or phrase defined in this deed have a corresponding meaning;

 

(e)                                  an expression importing a natural person
includes any company, partnership, joint venture, association, corporation or
other body corporate and any Governmental Agency;

 

(f)                                    a reference to a part, clause, party,
annexure, exhibit or schedule is a reference to a part and clause of, and a
party, annexure, exhibit and schedule to, this deed and a reference to this deed
includes any annexure, exhibit and schedule;

 

(g)                                 a reference to a statute, regulation,
proclamation, ordinance or by-law includes all statutes, regulations,
proclamations, ordinances or by-laws amending, re-writing, consolidating or
replacing it, and a reference to a statute includes all regulations,
proclamations, ordinances and by-laws issued under that statute;

 

(h)                                 a reference to a document includes all
amendments or supplements to, or replacements or novations of, that document;

 

(i)                                     a reference to liquidation includes
administration, official management, compromise, arrangement, merger,
amalgamation, reconstruction, winding up, dissolution, assignment for the
benefit of creditors, scheme, composition or arrangement with creditors,
insolvency, bankruptcy, or a similar procedure or, where applicable, changes in
the constitution of any partnership or person, or death but, when used in
relation to the Registrar, only applies when any of the foregoing occur to the
Registrar in its personal capacity, not in its capacity as trustee of a trust;

 

(j)                                     a reference to a party to any document
includes that party’s successors and permitted assigns and substitutes
(including any person taking by way of novation);

 

(k)                                  where the day on or by which any thing is
to be done is not a Business Day, that thing must be done on or by the
succeeding Business Day;

 

3

--------------------------------------------------------------------------------


 

(l)                                     a reference to an agreement other than
this deed includes an undertaking, deed, agreement or legally enforceable
arrangement or understanding whether or not in writing;

 

(m)                               a reference to an asset includes all property
of any nature, including, but not limited to, a business, and all rights,
revenues and benefits;

 

(n)                                 a reference to a document includes any
agreement in writing, or any certificate, notice, instrument or other document
of any kind;

 

(o)                                 no provision of this deed will be construed
adversely to a party solely on the ground that the party was responsible for the
preparation of this deed or that provision;

 

(p)                                 no act or omission of the Registrar will be
regarded as being “wilful” if that act or omission:

 

(1)                                  is in accordance with the directions of a
court;

 

(2)                                  is otherwise sanctioned by law;

 

(3)                                  is in accordance with a direction given by
the Issuer; or

 

(4)                                  is solely attributable to a breach by a
person, other than the Registrar, of a Transaction Document; and

 

(q)                                 subject to clause 17.1(a)(3), the Registrar
will only be considered to have knowledge, awareness or notice of a thing, or
grounds to believe any thing, by virtue of the officers of the Registrar having
actual knowledge, actual awareness or actual notice of that thing (and similar
references will be interpreted in this way).

 

 

2                                         Appointment, instructions and duties

 

2.1                               Appointment of Registrar

 

The Issuer appoints the Registrar as registrar to provide the Services in
respect of the MTNs on the terms and conditions of this deed and the Conditions
applicable to the MTNs, and the Registrar accepts such appointment on such terms
and conditions.

 

2.2                               Instructions

 

If the Issuer and the Registrar agree on procedures to be adopted in connection
with the Services, the Registrar must at all times use its best endeavours to
comply with those instructions.

 

2.3                               Registrar

 

(a)                                  The Registrar must hold:

 

(1)                                  the Master Note in safe keeping until all
obligations of the Issuer under the Master Note have been performed or otherwise
satisfied in full or the termination of the appointment of the Registrar and the

 

4

--------------------------------------------------------------------------------


 

appointment of a new Registrar, whichever is the earlier to occur; and

 

(2)                                  all payments received by it from the Issuer
or the Guarantor for the account of and (subject to this deed) on trust for the
Holders until the earliest of:

 

(A)                              the date of payment of the amount to the Holder
in accordance with the Conditions;

 

(B)                                the date of the termination of the
appointment of the Registrar and payment of the amount by the Registrar to the
new Registrar in accordance with part 16; or

 

(C)                                the date on which any claim against the
Issuer for payment of the relevant amount becomes void under General Condition
8.

 

(b)                                 Each Holder shall be deemed to have
irrevocably authorised the Registrar to hold the Master Note on the terms of
this deed.

 

2.4                               General duties

 

Without limitation, the Registrar must act as registrar with regard to the MTNs
and carry out and provide the following duties and services:

 

(a)                                  establishing, maintaining and conducting
the Register and other facilities provided for in this deed or agreed between
the Registrar and the Issuer in such Australian cities as the Issuer and the
Registrar may agree in accordance with this deed and the Master Note;

 

(b)                                 promptly entering on the Register any
details required to be entered on it by part 6;

 

(c)                                  keeping and maintaining up to date the
Register and other records as may be required in connection with the performance
of its responsibilities under this deed and the Master Note or required by the
Corporations Law to be kept or maintained by the Issuer in relation to each MTN
(including the details set out in schedule 3);

 

(d)                                 dealing with any Transfer only in accordance
with this deed and record on the Register the details required by this deed to
be recorded only if the Transfer appears on its face to have been duly executed
and provided that the denomination of any MTN to be transferred is not less than
$1,000,000 and is an integral multiple of $100,000.  It is acknowledged and
agreed that the Registrar has no obligation to investigate or verify the
validity or authenticity of any signature or seal appearing on the Transfer or
to confirm the authority of any person purporting to sign a Transfer on behalf
of some other person;

 

(e)                                  if and only if the Registrar is required by
clause 3.3 to issue Certificates, issuing the Certificates and providing
Certificates to Holders upon request made by notice and holding in safe custody
for the relevant Holders all Certificates which have not been provided to
Holders and returning to the Issuer all Certificates which have been surrendered
for transfer, given up, produced or released (whether or not they are then
current);

 

5

--------------------------------------------------------------------------------


 

(f)                                    when requested by the transferor,
promptly Marking the Transfer;

 

(g)                                 without limiting clause 2.5, treating the
Holder of a MTN as the absolute owner of that MTN and accordingly must not,
except as ordered by a court of competent jurisdiction or as required by
statute, recognise (whether by entry in the Register or otherwise, and even when
having notice thereof) any legal or equitable claim or interest in the MTN on
the part of any other person;

 

(h)                                 retaining in safe keeping not less than
seven years (or such other period as the Issuer directs) all documents required
by this deed to be retained by the Registrar;

 

(i)                                     answering promptly all reasonable
enquiries from the Issuer and the Holders;

 

(j)                                     providing Standard Reports as required
by part 8;

 

(k)                                  supplying to the Issuer when requested by
notice by the Issuer such information as may reasonably be requested by it or
any auditor of the Issuer;

 

(l)                                     acting in accordance with the terms and
conditions of the Master Note (including the Conditions) and, without
limitation, doing all things which the Conditions require the Issuer to procure
the Registrar to do;

 

(m)                               promptly forwarding to the Issuer a copy of
any notice or documents served upon or received by the Registrar which relate to
any demand for payment by a Holder (or person claiming to be entitled to such
payment) or to any actual or alleged breach or default by the Issuer of the
terms and conditions of the MTNs;

 

(n)                                 if requested by the Issuer or a Holder,
providing to the Holder a document which sets out the details registered in the
Register in relation to the Holder and the MTNs held by the Holder;

 

(o)                                 notifying the Issuer with details of all
complaints by a Holder regarding non-payment of principal or interest promptly,
and in any event within one Business Day of receipt of such complaint;

 

(p)                                 if it receives any notice from the Guarantor
under the Deed of Guarantee addressed to any Holders, forwarding a copy of such
notice to the Holders and if requested by any Holders to forward any notice to
the Guarantor under the Deed of Guarantee, promptly forwarding such notice to
the Guarantor;

 

(q)                                 keep the Register open, and being available
to provide the services to be provided under this deed, during Normal Business
hours;

 

(r)                                    maintaining the Register and all related
records kept by the Registrar in electronic form or in any other form which it
considers expedient or which may be required by law;

 

(s)                                  providing Transfers to the Holders upon
request by the Holders;

 

(t)                                    subject to clause 13.2, making available
for inspection by the Holders copies of this deed, the Master Note, the
Information Memorandum and any Pricing Supplement;

 

6

--------------------------------------------------------------------------------


 

(u)                                 in respect of each Payment Date, calculating
the amounts payable by the Issuer to the Holders; and

 

(v)                                 any other duties and services agreed between
the Issuer and the Registrar or provided for in the Condition applicable to any
MTNs.

 

2.5                               No notice of trust

 

No notice of any trust, express, implied or constructive, may (except as
provided by statute or as required by order of a court of competent
jurisdiction) be entered in the Register in respect of any MTN.

 

 

3                                         Registration of MTNs

 

3.1                               Notice

 

Unless otherwise agreed by the Registrar, the Issuer must give the Registrar not
less than 1 Business Day’s prior notice of an issue or proposed issue of MTNs. 
Where the Issuer issues MTNs it must (against receipt of the Purchase Price for
the MTNs) give notice containing the details set out in schedule 2 to the
Registrar with respect to each MTN issued and a copy of the Pricing Supplement
applicable to the MTN and (if it has not previously provided a copy to the
Registrar) the Information Memorandum at or before 1.00 pm on the date of issue.

 

3.2                               Matters to be entered on Register

 

Where it receives a notice under clause 3.1 the Registrar must as soon as
practicable on the date of issue effect the necessary registration ensuring that
in respect of each MTN to be registered it records against that MTN on the
Register the details set out in schedule 3 and the Pricing Supplement applicable
to the MTN.

 

3.3                               Certificates

 

Where it receives a notice under clause 3.1 which requires it to do so or the
Issuer requests it to do so at any time, the Registrar must prepare and may
execute as attorney on behalf of the Issuer the relevant Certificate for the
MTNs in the Series.

 

3.4                               Confirmation

 

The Registrar must, as soon as reasonably practicable after the completion of
its duties set out in this part 3 give notice to the Issuer that it has recorded
the details required on the Register.

 

3.5                               Other Services

 

The Registrar shall carry out and provide to the Issuer at the Issuer’s cost
such other services and registration facilities as the Issuer may reasonably
require in connection with the MTNs.

 

7

--------------------------------------------------------------------------------


 

4                                         Registrar’s duties in respect of
transfers

 

4.1                               Transfer forms

 

(a)                                  The MTNs may be transferred by duly
completed and, if applicable, stamped Transfers.

 

(b)                                 Clause 4.1(a) does not prohibit, subject to
the Conditions, the dealing in accordance with the Regulations in any interests
in any MTNs which are entered in the Austraclear System.

 

4.2                               Consent

 

Subject to clause 4.3, MTNs are transferable without the consent of the Issuer
or the Registrar.

 

4.3                               Pre-requisites for transfer by Transfer forms

 

Each Transfer must be stamped (if applicable) and:

 

(a)                                  accompanied by such evidence (if any) as
the Registrar may require to prove the title of the transferor or his right to
transfer the MTN;

 

(b)                                 lodged with the Certificate for the relevant
MTN, if any, where the Certificate is not held by the Registrar; and

 

(c)                                  Signed by both the transferor and the
transferee.

 

4.4                               Registration of transfers

 

(a)                                  Subject to this part 4, the Registrar will
register a transfer of a MTN and upon entry of the name, address and all other
required details of the transferee in the Register the Registrar and the Issuer
will recognise the transferee as the Holder entitled to the MTN transferred to
it.

 

(b)                                 Entry of such details of the transferee in
the Register constitutes conclusive proof of ownership by that transferee of the
MTNs transferred to it.

 

(c)                                  The transferor remains the owner of the
relevant MTNs until the name of the transferee is entered in the Register in
respect of the MTNs transferred to it.

 

(d)                                 Subject to clause 4.7(b), the Registrar
shall register the transfer of a MTN whether or not the Transfer giving effect
to the transfer has been Marked by the Registrar.

 

4.5                               Denomination

 

MTNs may only be transferred in a minimum amount of $1,000,000 and in integral
multiples of $100,000.

 

4.6                               Closure of Register

 

(a)                                  No transfer of any MTN forming part of a
Series will be registered, and the Register shall be closed, after the close of
business on the 10th Business

 

8

--------------------------------------------------------------------------------


 

Day (or such other number of days as may be agreed by the Issuer and the
Registrar) prior to each:

 

(1)                                  Redemption Date, Interest Payment Date (if
any) and other payment date with respect to the MTNs forming part of the Series;
and

 

(2)                                  meeting of Holders of MTNs forming part of
the Series convened in accordance with schedule 2 of the Master Note.

 

(b)                                 On each date that the Register closes under
clause 4.6(a), the Registrar must obtain a report from Austraclear detailing the
persons whom Austraclear recognises in accordance with the Regulations as owners
of interests in the Austraclear MTNs at the close of business on that date.

 

4.7                               Marking service

 

(a)                                  The Registrar must provide a transfer and
Marking service in respect of each Series and make that service available to
Holders during Normal Business Hours at the offices of the Registrar in its
customary manner.

 

(b)                                 Any MTN in respect of which there is a
Marked Transfer shall not be able to be dealt with for a period from the date of
the Marking to the earliest of:

 

(1)                                  7 days from the date of Marking;

 

(2)                                  the date the Registrar receives the Marked
Transfer executed by the transferor and the transferee; or

 

(3)                                  the date the Registrar cancels the Marked
Transfer.

 

4.8                               Retention of Transfer

 

Every Transfer that is registered must be retained by the Registrar in safe
keeping (either in original form, by imaging or in microfilm or microfiche copy)
for at least seven years and made available for inspection by or on behalf of
the Issuer upon request at any time during Normal Business Hours.

 

4.9                               Taxes, fees

 

(a)                                  The Registrar is not obliged to, and where
so directed by the Issuer by notice must not, effect any transaction or dealing
in any MTN on behalf of or for the benefit of or at the request of any Holder
unless the Holder has paid or otherwise provided for Taxes and other costs or
charges (whether similar to the foregoing or not) to the satisfaction of the
Registrar which have or may become payable in respect of any transaction,
dealing, Transfer or instrument.

 

(b)                                 Without limiting part 10, no fee or other
charge is payable by any person to the Registrar or the Issuer in respect of the
transfer or registration of any MTN.

 

9

--------------------------------------------------------------------------------


 

5.                                      Payments

 

5.1                               Distribution statement

 

(a)                                  To enable the Issuer to make any payments
of principal, interest or other amounts to the Holders with respect to any
Series in accordance with the Conditions, the Registrar must provide to the
Issuer in writing not later than the ninth Business Day before each Payment Date
a correct and complete Distribution Statement as at the time of closure of the
Register immediately prior to the Payment Date together with all other
information reasonably required by the Issuer in order to make the required
payments on that Payment Date including without limitation, the identity of the
Holders of the MTN and the amounts to be paid to the Registrar.

 

(b)                                 At the close of business 10 Business Days
prior to a payment date the Registrar must close the Register for the purpose of
determining the Holders entitlement, if any, to receive a payment of interest or
other amount or repayment of principal in relation to a MTN.

 

5.2                               Accounts

 

(a)                                  The Registrar must maintain the Registrar
Account.

 

(b)                                 The Issuer must provide or procure the
provision of sufficient funds in the Registrar Account to cover payments under
the MTNs (including upon redemption) as and when they are to be made by the
Registrar in accordance with the Conditions applicable to them.

 

(c)                                  The Issuer authorises the Registrar to
operate on the Registrar Account and the to disburse such funds for the purpose
of carrying out its obligations under this deed.

 

(d)                                 No interest will be allowed or paid by the
Registrar in respect of such funds.

 

5.3                               Provision of funds

 

The Issuer must (unless otherwise agreed) unconditionally pay or procure to be
paid in Dollars in same day funds into the Registrar Account:

 

(a)                                  not later than 1.00pm (Sydney time) on each
Interest Payment Date an amount sufficient (together with any funds then held by
the Registrar which are available for such purpose) to pay the interest due
under the MTNs on that Interest Payment Date; and

 

(b)                                 not later than 1.00pm (sydney time) on the
Redemption Date (whether in whole or in part) for, or the date for any other
payment to be made in respect of, any MTNs, an amount sufficient (together with
any funds then held by the Registrar which are available for such purpose) to
repay the principal, premium, accrued interest or any other amount payable with
respect to the MTNs on that date.

 

10

--------------------------------------------------------------------------------


 

5.4                               Payments

 

(a)                                  Subject to clauses 5.3 and 5.4(c), the
Registrar must effect payment of the amount due to be paid on the relevant
Interest Payment Date, Maturity Date, Redemption Date or other date, as the case
may be, in accordance with the Conditions applicable to the relevant Austraclear
MTNs or Non-Austraclear MTNs, as the case may be.

 

(b)                                 Without prejudice to the obligations of the
Issuer under clause 5.3 and subject to clause 5.4(c), if payment of the
appropriate amount referred to in clause 5.3 is made by or on behalf of the
Issuer later than the time referred to in, but otherwise in accordance with, the
provisions of clause 5.3, the Registrar agrees to make or cause to be made the
payments referred to in clause 5.4(a).

 

(c)                                  Notwithstanding any other provision of this
deed, the Master Note, the Conditions or the Dealer Agreement, the Registrar is
under no obligation to make any payment under this clause 5.4 unless and until
the Issuer has paid to the Registrar sufficient funds, or the Registrar holds
sufficient funds previously received from the Issuer, for the Registrar to make
such payment.

 

(d)                                 If payment of any amount due to a Holder is
made in accordance with the Conditions, that payment is a good discharge to the
Issuer and the Registrar despite any notice either of them may have (whether
express or otherwise) of the right, title, interest or claim of any other person
to or in that money or the MTN under which the payment is made.

 

(e)                                  Notwithstanding any other provision of this
deed the Registrar shall be entitled not to act upon any instructions from the
Issuer if and for so long as it is impossible for the Registrar to act upon
those instructions due to causes beyond its control (but not occasioned by the
gross negligence, wilful misconduct, fraud or breach of contract of the
Registrar) including, but not limited to, civil war, insurrections, riots,
fires, floods, explosions, earthquakes, acts of God or the public enemy, labour
disputes and any statute, order, regulation, proclamation, ordinance, demand or
requirement of any governmental agency imposed after the date of this deed.  The
Registrar shall notify the Issuer as soon as possible after it has in its sole
and absolute discretion determined that it is unable to act on any instructions
as a result of any such impossibility and the Issuer may at any time after
receipt of such a notice from the Registrar and for so long as that
impossibility continues, by notice to the Registrar terminate this deed with
immediate effect.  The Registrar will have no responsibility or liability
whatsoever for any loss or expense suffered by the Issuer as a result of the
Registrar not so acting for the period during which that impossibility
continues.  Unless this deed has been terminated, the Registrar shall take all
reasonable steps to avoid or remove the causes of non-performance and promptly
resume performance under this deed when the causes are removed.

 

11

--------------------------------------------------------------------------------


 

5.5                               Void payment

 

If the Issuer has paid an amount to the Registrar under clause 5.3 and any claim
against the Issuer for payment of that amount under the relevant MTN becomes
void under General Condition 8 the Registrar ceases to hold that amount on trust
for the Relevant Holder and must promptly return it to the Issuer.

 

5.6                               Withholding tax

 

The Registrar must on behalf of the Issuer:

 

(a)                                  pay all moneys which are required to be
withheld in accordance with General Conditions 6.2 and 7 of the MTNs to the
Australian Taxation Office in accordance with the requirements of the Income Tax
Assessment Act 1936;

 

(b)                                 comply with all the filing and reporting
requirements under the withholding tax and tax file number provisions of the
Income Tax Assessment Act 1936 which are applicable to the Issuer with respect
to the MTNs and payments made under the MTNs.

 

5.7                               Surrender of Certificates

 

If any Certificates have been issued in respect of any MTNs, the surrender to
the Registrar on or before the Maturity Date of the relevant certificate shall
be a condition of repayment of the principal of a MTN unless the Certificate is
held by the Registrar.

 

6.                                      Register

 

6.1                               Details to be Included

 

The Registrar must in relation to each Series while any MTNs of that Series
remain outstanding, maintain a Register in such Australian city as the Issuer
and the Registrar may agree or, failing which, Canberra in accordance with this
deed which shows in respect of each MTN comprised in the Series the details
specified in schedule 3 together with the following:

 

(a)                                  details of all subsequent Transfers and
changes of ownership of the MTN;

 

(b)                                 the details of any Marking in respect of the
MTN;

 

(c)                                  any other information required by law or
which the Issuer and Registrar agree;

 

(d)                                 where a MTN is either redeemed or
repurchased by the Issuer and cancelled by the Registrar, details of that
redemption or repurchase and cancellation and its date; and

 

(e)                                  if the Registrar is notified in writing by
a Holder that the Holder’s registered address in the Register is to be altered
to another address, details of that new address.

 

12

--------------------------------------------------------------------------------


 

6.2                               Inspection

 

The Registrar must make available for inspection by any Holder, that part of the
Register which relates to the MTNs held by that Holder:

 

(a)                                  if the MTNs are debentures (as defined in
the Corporations Law) in accordance with the Corporations Law; and

 

(b)                                 otherwise during Normal Business Hours in
accordance with its customary practice.

 

6.3                               Joint Holder

 

Where two or more persons are registered or together apply to become registered
as the Holder of any MTN they shall be deemed to be Joint Holders and:

 

(a)                                  on the death of a Joint Holder, the
survivor or survivors of the Joint Holders will be the only person or persons
recognised as having title to the MTN, but the Registrar may require any
evidence of death of the Joint Holder as it considers appropriate; and

 

(b)                                 unless otherwise directed by the Joint
Holders, the Registrar may send any notices, cheques or other communications in
respect of the MTN only to the Joint Holder whose name appears first in the
Register in respect of the MTN.

 

7                                         Redemption and cancellation

 

7.1                               Notification of redemptions and repurchases

 

The Issuer must give notice to the Registrar of the redemption or (unless it is
effected by presentation to the Registrar of a Transfer with the Issuer as
transferee) repurchase of a MTN identifying the MTN redeemed or repurchased and,
if appropriate and if the Registrar does not already hold it, accompanied by the
Certificate, if any, for that MTN.

 

7.2                               Record of redemptions and repurchases

 

The Registrar must record in the Register from notices given under clause 7.1
the redemption or repurchase by the Issuer of any MTNs.

 

7.3                               Record of certificates cancelled

 

The Registrar must:

 

(a)                                  keep a complete record of any Certificates
issued, cancelled, replaced or destroyed by it; and

 

(b)                                 give the Issuer the same access to that
record as the Issuer has to the Register.

 

7.4                               Redemption

 

(a)                                  The Registrar must, as soon as reasonably
practicable (and, in any event, within 3 months) after the date it receives
notice under clause 7.1 of

 

13

--------------------------------------------------------------------------------


 

redemption or repurchase and redemption of any MTN (including a MTN that has
been purchased or repurchased but not cancelled), as the case may be, deliver to
the Issuer a certificate signed by a duly authorised officer stating in writing:

 

(1)                                  the aggregate principal amount of MTNs
which have been redeemed, partially redeemed or repurchased and redeemed or
partially redeemed; and

 

(2)                                  the Redemption Date of the MTNs,

 

and the Issuer may accept such certificate as conclusive evidence of the
redemption or repurchase and redemption as the case may be of the relevant MTNs.

 

(b)                                 Any Certificate issued by the Registrar in
relation to a MTN which is redeemed by the Issuer must be cancelled and
destroyed by the Registrar as soon as reasonably practicable after it is
received by the Registrar.

 

7.5                               Cancellation

 

The Registrar must, as soon as reasonably practicable (and, in any event, within
3 months) after the date of the redemption or repurchase and redemption of a MTN
by the Issuer, cancel the MTN.

 

8                                         Management reports and other
information

 

8.1                               Management reports

 

The Registrar must in relation to each Series of MTNs:

 

(a)                                  develop and maintain the portfolio of
management reports specified in schedule 1;

 

(b)                                 provide those reports to the Issuer:

 

(1)                                  at the times required by schedule 1 in
respect of each category of report; and

 

(2)                                  in addition, whenever reasonably requested
by the Issuer by notice to the Registrar.

 

8.2                               Computer records

 

Where the Issuer so requests by notice and the Issuer pays the reasonable
production costs the Registrar must provide to the Issuer hard copy computer
printouts in duplicate showing complete details of all entries recorded in the
Register and copies of any reports that the Registrar is entitled to receive
from Austraclear.

 

8.3                               Requested information

 

Where the Issuer so requests by notice and pays the reasonable costs of its
provision, the Registrar must provide the Issuer with any further information
with

 

14

--------------------------------------------------------------------------------


 

regard to the activities of the Registrar under this deed as the Issuer may
reasonably request.

 

8.4                               Austraclear authorisation

 

The Issuer must provide an authorisation to Austraclear authorising the
Registrar to obtain the information required by the Registrar (to the extent
such information is available from Austraclear), to fulfil its obligations under
this deed.

 

9                                         Back-up Data

 

9.1                               General Back-Up

 

The Registrar must maintain full computer back-up of:

 

(a)                                  all entries effected on the Register for
all MTNs in each Series so as to enable continuous availability of full registry
facilities;

 

(b)                                 all reports generated for the Issuer under
part 8.

 

9.2                               Daily Back-up Tapes

 

The Registrar must maintain a cycle of data back-up tapes for each of the
preceding five Business Days which enables it to recover data from that cycle
for at least the previous five Business Days.

 

9.3                               Weekly Back-Up Tapes

 

The Registrar must maintain a cycle of weekly back-up tapes for each of the
preceding four weeks to enable the recovery of data from that cycle for the
preceding four weeks.

 

9.4                               Year 2000

 

The Registrar must from time to time upon reasonable request by the Issuer (such
requests not to be made more than one time in any period of 12 months) provide
to the Issuer that information the Registrar believes is relevant to the Issuer
when ensuring that the Registrar’s obligations under this deed will not be
adversely affected by the advent or continuance of the year 2000.

 

10                                  Registrar’s fees

 

10.1                        First year’s fees

 

The Issuer must pay in respect of the Services provided by the Registrar under
this deed the fees as agreed between the Issuer and the Registrar from time to
time.

 

10.2                        Annual Review

 

The fees to be paid by the Issuer to the Registrar under this deed must be the
subject of review on each Review Date.  If the Issuer and the Registrar do not

 

15

--------------------------------------------------------------------------------


 

agree on the new level of those fees, the new fees will be the higher of the
current fee and a fee calculated by multiplying the current fee by the fraction
N1/B1, where B1 is the Index Number in the year immediately preceding the Review
Date and N1 is the Index Number at the relevant Review Date.

 

11                                  Indemnities by Issuer and Registrar

 

11.1                        Issuer’s indemnity

 

Subject to clause 11.4, the Issuer indemnifies and holds harmless the Registrar
on demand against any losses, liabilities, costs, expenses, claims, actions or
demands which the Registrar may incur directly or indirectly or which may be
made against the Registrar in connection with its appointment or the exercise of
the powers, discretions and authorities and performance of the duties of the
Registrar under this deed (including those losses, liabilities, costs, expenses,
claims, actions or demands arising because of any payment or failure to make any
payment contemplated by this deed or because of reliance in good faith on
telephone or facsimile instructions originating or purporting to originate from
the offices of the Issuer or to be given by an Officer of the Issuer) except to
the extent that any losses, liabilities, costs, expenses, claims, actions or
demands result from the Registrar’s own negligence, fraud or wilful default
under this deed or from the negligence, fraud or wilful default of the
Registrar’s officers, employees or agents.

 

11.2                        Issuer’s control of defence

 

If any claim, action or demand is made against the Registrar, in respect of
which indemnity may be sought from the Issuer under clause 11.1, the Registrar
must promptly notify the Issuer in writing and the Issuer may assume the defence
of that claim, action or demand including the employment of legal advisers to
whom the Registrar must have no reasonable objection, subject to the payment by
the Issuer of all expenses.

 

11.3                        Separate representation

 

The Registrar may employ separate legal advisers in, and defend, or participate
in the defence of, any such action where the Issuer assumes responsibility under
clause 11.2, but the fees and expenses of those legal advisers must be borne by
the Registrar unless the Issuer has failed to assume the defence and employ
legal advisers for that purpose.

 

11.4                        Limit on Issuer’s Indemnity

 

The Issuer is not liable to indemnify the Registrar for any settlement of any
claim, action or demand made without the consent of the Issuer.

 

11.5                        Registrar’s indemnity

 

Subject to clause 11.8, the Registrar indemnifies and holds harmless the Issuer
on demand against all losses, liabilities, costs, expenses, claims, actions or
demands which the Issuer may incur directly or indirectly or which may be made
against the Issuer in connection with the Registrar’s breach of its obligations
under this deed or

 

16

--------------------------------------------------------------------------------


 

any negligence, wilful default or fraud of the Registrar in the performance of
its duties under this deed except to the extent that any losses, liabilities,
costs, expenses, claims, actions or demands result from the Issuer’s own
negligence, fraud or wilful default or from the negligence, fraud or wilful
default of the Issuers officer, employees or agents.

 

11.6                        Registrar’s control of defence

 

If any claim, action or demand is made against the Issuer, in respect of which
indemnity may be sought from the Registrar under clause 11.5, the Issuer must
promptly notify the Registrar in writing and the Registrar may assume the
defence to that claim, action or demand including the employment of legal
advisers to whom the Issuer must have no reasonable objection, subject to the
payment by the Registrar of all expenses.

 

11.7                        Separate representation

 

The Issuer may employ separate legal advisers in, and defend, or participate in
the defence of, any such action where the Registrar assumes responsibility under
clause 11.6, but the fees and expenses of those legal advisers must be borne by
the Issuer unless the Registrar has failed to assume the defence and employ
legal advisers for that purpose.

 

11.8                        Limit on Registrar’s Indemnity

 

The Registrar is not liable to indemnify the Issuer for any settlement of any
claim, action or demand made without the consent of the Registrar.

 

12                                  Documents and Forms

 

12.1                        Issuer documents

 

The Issuer must deposit with the Registrar the original of the Master Note and,
at the reasonable request by notice from the Registrar, give the Registrar
copies of any other document required by the Registrar in connection with the
performance by the Registrar of its obligations under this deed.

 

12.2                        Registrar to make available

 

The Registrar must make available to the Holders through its office at the
reasonable request of the Holders during Normal Business Hours any documents
sent to the Registrar by the Issuer under clause 12.1.

 

13                                  Audit

 

13.1                        External audit

 

The Register and any other records held by the Registrar in respect of the MTNs
must, at the Issuer’s reasonable request and at the cost of the Issuer, be
subject to audit by the Auditors and the Registrar must at all reasonable times,
upon

 

17

--------------------------------------------------------------------------------


 

reasonable written notice, provide such information and records to the Auditor
as is reasonably required to conduct such audit.

 

14                                  Confidentiality

 

14.1                        Confidentiality and non disclosure

 

The Registrar must maintain absolute confidentiality concerning the Information
and no public announcement or communication relating to the negotiations of the
parties or the Information (including without limitation the existence, subject
matter or terms of this deed) may be made or authorised by or on behalf of the
Registrar, without the prior written approval of the Issuer, except that it may
make such disclosure in relation to this deed, and the Information it may in its
discretion think necessary:

 

(a)                                  to comply with its obligations under this
deed;

 

(b)                                 to its professional advisers, bankers,
financial advisers and financiers upon those persons undertaking to keep
confidential any information so disclosed; or

 

(c)                                  to comply with any applicable law or the
requirement of any regulatory body (including any relevant stock exchange),

 

and the Registrar shall notify the Issuer beforehand of such proposed
disclosure, or if any prior notice is not practicable, as soon as is reasonably
practicable after such disclosure.

 

14.2                        Limited use

 

The Registrar must not use, or permit its officers, employees and professional
advisers or third parties to whom the Information is disclosed or revealed under
clause 14.1 to, use the Information for any purpose other than as permitted by
this deed, without the prior written consent of the Issuer.

 

14.3                        No reproduction

 

The Registrar must not reproduce or permit its officers, employees and
professional advisers or third parties to whom the Information is disclosed or
revealed pursuant to clause 14.1 to reproduce any document or part of the
document comprising or forming any part of the Information without the prior
written consent of the Issuer, unless that reproduction is for its own internal
use, for the purposes of disclosure to any person to whom disclosure is
permitted under clause 14.1 or for the purpose of properly performing its
obligations under this deed.

 

18

--------------------------------------------------------------------------------


 

15                                  Removal and resignation of Registrar

 

15.1                        Removal of Registrar

 

Subject to the appointment and acceptance of a successor Registrar as provided
in clause 15.5, the Issuer may at any time (except in any period of 20 Business
Days before any Payment Date and on that Payment Date) terminate the appointment
of the Registrar by giving to the Registrar notice to that effect not less than
30 Business Days (or such lesser period as may be agreed) before the date
specified in that notice as the date on which the appointment terminates.

 

15.2                        Resignation of Registrar

 

The Registrar may resign its appointment under this deed at any time by giving
the Issuer notice to that effect not less than 30 Business Days (or such lesser
period as may be agreed) before the date specified in that notice as the date on
which the appointment terminates, but the notice must not expire in any period
of 20 Business Days before any payment date or on a payment date.

 

15.3                        Termination

 

(a)                                  If the Registrar becomes insolvent, is in
the process of being wound up or goes into liquidation or the Registrar or any
of its officers, advisers or agents commits or attempts to commit any fraud,
wilful default or negligent act in the performance of its duties under this deed
the Issuer may at any time terminate this deed by notice.

 

(b)                                 If either party (“defaulting party”) fails
to perform or observe any obligation or agreement expressed or implied in this
deed for any reason other than as a result of the fault of the other party
(“non-defaulting party”) and the defaulting party does not remedy the failure
within 3 Business Days after receiving notice from the non-defaulting party, the
non-defaulting party may at any time while such failure remains outstanding
terminate this deed by notice.

 

15.4                        Obligations of Registrar

 

Upon its resignation or removal becoming effective, but subject to the Issuer
paying the Registrar (except to the extent of any genuine dispute) its fees for
the Services provided under this deed to the date of its resignation or removal,
the Registrar must promptly deliver and transfer to the successor Registrar, the
Issuer or as the Issuer may direct by notice all property belonging to the
Issuer or held by the Registrar on behalf of the Issuer or the Holders
including:

 

(a)                                  records and information referred to in
parts 3 and 6 and clause 7.2;

 

(b)                                 records and information maintained by it in
respect of the Master Note held and the MTNs registered by it; and

 

(c)                                  a magnetic computer tape or disc current at
the date of termination containing all information required to be kept by the
Registrar on the Register;

 

19

--------------------------------------------------------------------------------


 

provided that such termination shall not affect any rights or liabilities
arising prior to the date of termination or which arise thereafter in respect of
any act or omission prior to the date of termination.

 

15.5                        Appointment of Successor Registrar

 

Upon a notice of resignation or removal being given or the Registrar otherwise
ceasing to be the Registrar, the Issuer must appoint a successor Registrar. If
no such successor can be found the Issuer must act as Registrar. The appointment
of the successor Registrar shall be effective upon the expiration of the notice
of resignation or removal or otherwise upon appointment and thereupon such
successor Registrar shall succeed to and become vested with all the rights,
powers, duties and obligations of the retiring Registrar and the retiring
Registrar shall be discharged from its duties and obligations under this deed as
and from such time provided that such termination shall not affect any rights or
liabilities arising prior to the date of termination or which arises thereafter
with respect to any act or omission occurring prior to the date of termination.

 

15.6                        Specified Offices

 

The Registrar may, with the consent of the Issuer, change any of its specified
offices at which it provides the Services.

 

16                                  Responsibility

 

16.1                        Dealings by the Registrar

 

The Registrar and any related body corporate of the Registrar may:

 

(a)                                  subscribe for MTNs or purchase,  hold deal
in or dispose with MTNs;

 

(b)                                 at any time:

 

(1)                                  contract with;

 

(2)                                  act in any capacity as a representative or
agent for;

 

(3)                                  enter into any financial, banking, agency
or other transaction with,

 

any Holder, the Issuer, any Dealer, the Guarantor or the Arranger; or

 

(c)                                  be interested in any contract or
transaction referred to in clause 16.1(b),

 

and is not liable to account to any other person for any profits or benefits
(including, without limitation, bank charges, commission, exchange, brokerage
and fees) derived in connection with any such contract or transaction.

 

16.2                        Issuer’s Obligation

 

The Registrar shall not be responsible or in any way liable for the performance
by the Issuer of its obligations under any Transaction Document or for
enforcement of those obligations.

 

20

--------------------------------------------------------------------------------


 

16.3                        Austraclear

 

The Registrar shall not be responsible or in any way liable for the performance
by Austraclear of any of its obligations in connection with the MTNs or for the
enforcement of those obligations.

 

17                                  General

 

17.1                        Notices

 

(a)                                  Any notice or other communication
including, but not limited to, any request, demand, consent or approval, to or
by a party to any Transaction Document:

 

(1)                                  must be in legible writing and in English
addressed as shown below:

 

(A)                              if to the Issuer:

 

Address:                                               Ecolab Inc.

N/6 Ecolab Centre

370 North Wabasha Street

Saint Paul Minnesota 55102 USA

 

Attention:                                         Manager, Corporate Finance

 

Facsimile:                                            0011 1 612 293 2379;

 

with a copy to:

 

Address:                                               Ecolab Pty Ltd

6 Hudson Avenue

Castle Hill NSW 2154

 

Attention:                                         Finance Director

 

Facsimile:                                            (02) 9899 3105;

 

(B)                                if to the Registrar;

 

Address:                                               Level 3

39 Hunter Street

SYDNEY NSW 2000

 

Attention:                                         Manager, Securitisation

 

Facsimile:                                            9221 7870,

 

or as specified to the sender by any party by notice;

 

(2)                                  where the sender is a company, must be
signed by an Officer or under the common seal of the sender;

 

(3)                                  is regarded as being given by the sender
and received by the addressee:

 

(A)                              if by delivery in person, when delivered to the
addressee;

 

(B)                                if by post, 3 Business Days (or 5 Business
Days if addressed to another country) from and including the date of postage/on
delivery to the addressee; or

 

21

--------------------------------------------------------------------------------


 

(C)                                if by facsimile transmission, on production
of a facsimile transmission report from the machine from which the facsimile was
sent confirming that the facsimile has been sent in its entirety to the
facsimile number of the intended recipient,

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

 

(4)                                  can be relied upon by the addressee and the
addressee is not liable to any other person for any consequences of that
reliance if the addressee believes it to be genuine, correct and authorised by
the sender.

 

(b)                                 In this clause 17.1, a reference to an
addressee includes a reference to an addressee’s Officers, agents or employees
or any person reasonably believed by the sender to be an Officer, agent or
employee of the addressee.

 

17.2                        Assignment

 

(a)                                  The Issuer must not transfer or assign any
of its rights or obligations under this deed except to a Substitute Issuer which
has been substituted as Issuer under clause 2.5 of the Master Note or with the
prior consent of the Registrar.

 

(b)                                 The Registrar must not transfer or assign
any of its rights or obligations under this deed to any person without the prior
consent of the Issuer.

 

17.3                        Governing law and jurisdiction

 

(a)                                  This deed is governed by the laws of the
Australian Capital Territory.

 

(b)                                 The parties irrevocably submit to the
exclusive jurisdiction of the courts of the Australian Capital Territory.

 

(c)                                  The Issuer irrevocably waives any objection
to the venue of any legal process on the basis that the process has been brought
in an inconvenient forum.

 

(d)                                 Each of the parties irrevocably waives any
immunity in respect of its obligations under this deed that it may acquire from
the jurisdiction of any court or any legal process for any reason including, but
not limited to, the service of notice, attachment before judgment, attachment in
aid of execution or execution.

 

17.4                        Prohibition and enforceability

 

(a)                                  Any provision of, or the application of any
provision of, any Transaction Document or any right, power or remedy which is
prohibited in any jurisdiction is, in that jurisdiction, ineffective only to the
extent of that prohibition.

 

(b)                                 Any provision of, or the application of any
provision of, any Transaction Document which is void, illegal or unenforceable
in any jurisdiction does not affect the validity, legality or enforceability of
that provision in any

 

22

--------------------------------------------------------------------------------


 

other jurisdiction or of the remaining provisions in that or any other
jurisdiction.

 

17.5                        Waivers

 

(a)                                  Waiver of any right arising from a breach
of any Transaction Document or of any right, power or remedy arising upon
default under any Transaction Document must be in writing and signed by the
party granting the waiver.

 

(b)                                 A failure or delay in exercise, or partial
exercise, of:

 

(1)                                  a  right arising from a breach of any
Transaction Document; or

 

(2)                                  a right, power or remedy created or arising
upon default under any Transaction Document,

 

does not result in or constitute a waiver of that right, power or remedy.

 

17.6                        Costs and Expenses

 

The Issuer shall pay or reimburse the Registrar on demand for:

 

(a)                                  the reasonable costs, charges and expenses
of the Registrar in connection with the negotiation, preparation, execution,
stamping, registration and completion of this deed; and

 

(b)                                 the reasonable costs, charges and expenses
of the Registrar in connection with any consent, approval, exercise of rights,
waiver, variation, release or discharge in accordance with this deed;

 

(c)                                  the costs, charges and expenses of the
Registrar in connection with the enforcement, or preservation of any rights
under this deed (including, without limitation, any expenses incurred in
retaining any independent consultant or other person to evaluate any matter of
concern and its administration costs in connection with those events); and

 

(d)                                 Taxes, stamp duties, registration fees and
other duties and fines and penalties in respect of any of them, which may be
payable or determined to be payable in connection with this deed or a payment or
receipt or any other transaction contemplated by this deed.

 

including in each case, without limitation, legal costs and expenses on a full
indemnity basis.

 

17.7                        Variation

 

A variation  of any term of this deed must be in writing and signed by the
parties.

 

17.8                        Attorneys

 

Each of the attorneys executing this deed states that the attorney has no notice
of the revocation of the power of attorney appointing that attorney.

 

23

--------------------------------------------------------------------------------


 

Schedule 1-Reporting Requirements

 

The Registrar must provide the Issuer with the following reports at the
following intervals:

 

Type of Report

 

When required

Turnover Report

 

Monthly

Austraclear System Turnover Report

 

Monthly

Holders Report

 

Monthly

Austraclear System Holders Report

 

Monthly

Holders Report (for Payments) as at the close of business 10 Business Days prior
to each Payment Date

 

No later than the ninth Business Day prior to each Payment Date.

Austraclear Holders Report (for Payments) as at the close of business 10
Business Days prior to each Payment Date

 

No later than the ninth Business Day prior to each Payment Date.

Holders Report (for redemption) as at the close of business 10 Business Days
prior to the Maturity Date.

 

No later than the ninth Business Day prior to the Maturity Date.

Austraclear System Holders Report (for redemption) as at the close of business
10 Business Days prior to the Maturity Date.

 

No later than the ninth Business Day prior to the Maturity Date.

Large investors - volume/movement (Holders and Austraclear holders)

 

Monthly

The current MTNs

 

Monthly

 

The Registrar must provide the Issuer with such other reports that the Issuer
and Registrar agree.

 

24

--------------------------------------------------------------------------------


 

Schedule 2 - Notice of Acceptance Details

 

Details of the MTNs to be provided by the Issuer are:

 

1                                          the distinguishing code to be
specified for the Series of which the MTNs form part (being a code which
distinguishes that Series of MTNs from any other Series);

 

2                                          the number of MTNs issued;

 

3                                          the Issue Date;

 

4                                          the principal amount and, if
applicable, Redemption Amounts of each MTN;

 

5                                          the rate of interest or any other
amount payable;

 

6                                          the Interest Payment Dates;

 

7                                          the Redemption Date or Redemption
Dates;

 

8                                          the full names, addresses and payment
instructions of those persons to be entitled to registration as a Holder of the
MTN, together with details of such number of MTNs to be registered in respect of
each such person;

 

9                                          if provided to the Issuer, the tax
file number or exemption details of the person to be entitled to registration as
a Holder of the MTN;

 

10                                    whether or not the Holder is entitled to
repayment of principal and payment of interest in respect of the MTNs and if so,
details as to the manner of payment of those monies; and

 

11                                    any other details to be recorded on the
Register and set out in the Pricing Supplement issued in connection with the
Series.

 

25

--------------------------------------------------------------------------------


 

Schedule 3 - Register Details

 

The details to be recorded in the relevant Register in relation to each MTN are:

 

1                                          the full name of the Holder of the
MTN;

 

2                                          the address of the Holder of the MTN
(if not held by Austraclear);

 

3                                          the tax file number or exemption
details of the Holder (if provided);

 

4                                          the Issue Date and any Interest
Commencement Date or transfer date of the MTN;

 

5                                          the Principal Amount and, if
applicable, Redemption Amounts of the MTN;

 

6                                          the rate of interest or any other
amount payable in relation to the MTN;

 

7                                          the payment dates in relation to the
MTN, including the Redemption Date or Redemption Dates and any Interest Payment
Date of the MTN;

 

8                                          any payment instructions notified by
the Holder;

 

9                                          the date on which each MTN is fully
or partially redeemed or cancelled; and

 

10                                    any other information set out in the
Pricing Supplement issued in connection with the Series or considered desirable
or proper by the Issuer.

 

26

--------------------------------------------------------------------------------


 

Executed as a deed:

 

 

Signed sealed and delivered for
Ecolab Finance Pty Limited
by its attorney in the presence of:

 

/s/ Rachael Lewis

 

/s/ Thomas Francis Meagher

Witness

 

Attorney

RACHAEL LEWIS
Solicitor, A.C.T.

 

THOMAS FRANCIS MEAGHER
SOLICITOR

Name (Please Print)

 

Name (Please Print)

 

 

Signed sealed and delivered for
Perpetual Trustee Company Limited
by its attorney in the presence of :

 

/s/ Vanessa Bond

 

/s/ Timothy Castle

Witness

 

Attorney

VANESSA BOND

 

TIMOTHY CASTLE

Name (Please Print)

 

Name (Please Print)

 

27

--------------------------------------------------------------------------------